AO435                           ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS                   FOR COURT USE ONLY
(Rev. 04/18; WDVA Rev. 02/19)
                                                                                                    DUE DATE:
                                           TRANSCRIPT ORDER FORM
Please Read Instructions on Page 2.
1. REQUESTOR’S                 NAME                                                TELEPHONE NUMBER
   INFORMATION:
                                 Reza Keshavarz                                     212-370-0329
DATE OF REQUEST                  EMAIL ADDRESS (Transcript will be emailed to this address.)
Sept 23, 2019                     rkeshavarz@scopia.com
MAILING ADDRESS                                                                    CITY, STATE, ZIP CODE
152 West 57th Street 34th Floor                                                    New York, NY 10019
2. TRANSCRIPT                    NAME OF COURT REPORTER
   REQUESTED:
                                 Ella Surber
                                 OR   CHECK HERE      ✔   IF HEARING WAS RECORDED BY FTR

CASE NUMBER                      CASE NAME                                         JUDGE’S NAME
1:19CR16                         USA v. Indivior, Inc. and Indivior, PLC           Pamela Meade Sargent
DATE(S) OF                       TYPE OF PROCEEDING(S)                             LOCATION OF PROCEEDING
PROCEEDING(S)
8/9/19                           Conference Call                                    Abdington
REQUEST IS FOR: (Select one)            FULL PROCEEDING          OR            SPECIFIC PORTION(S) (Must specify below)
                                  ✔
SPECIFIC PORTION(S) REQUESTED (If applicable):



3. SERVICE TURNAROUND CATEGORY REQUESTED:
   (See Page 2 for descriptions of each service turnaround category.)
    Ordinary (30‐Day)                                              Daily

    14‐Day                                                            Hourly

    Expedited (7‐Day)                                               RealTime

✔ 3‐Day

4. CERTIFICATION: By signing below, I certify that I will pay all charges (deposit plus additional).
DATE                       SIGNATURE
 9/23/2019                        Reza Keshavarz


          If you have any questions, please contact the court reporter coordinator at (434) 847‐5722
          or by email to CRC@vawd.uscourts.gov.

          Transcript Fee Rates can be found on our website under Standing Orders at:
          http://www.vawd.uscourts.gov/media/1576/transcripts2018‐3.pdf

          NOTE: Form must be flattened prior to electronically filing in CM/ECF so that all fillable fields can
          no longer be modified.
       Case 1:19-cr-00016-JPJ-PMS Document 161 Filed 09/24/19 Page 1 of 2RESET
                                                                          Pageid#: 1358
                                                                                FORM
                     PRINT
                                                  GENERAL INSTRUCTIONS

Use. Use this form to order the transcription of proceedings. COMPLETE A SEPARATE ORDER FORM FOR EACH
CASE NUMBER AND FOR EACH COURT REPORTER FOR WHICH TRANSCRIPTS ARE ORDERED.

        CJA Counsel. CJA Counsel must complete an Auth‐24 in eVoucher to obtain approval for the transcript.

        Appeal. If case is on appeal, visit http://www.ca4.uscourts.gov for transcript instructions. The transcript will
        need to be ordered through the United States Court of Appeals using their order form.

Submitting to the Court.

        Attorney – e‐File order to the appropriate case in CM/ECF.

        Private Party – Send order to Clerk’s Office, U.S. District Court, 1101 Court Street, Suite A66, Lynchburg, VA
        24504.

Deposit Fee. The Court Reporter will notify you of the amount of the required deposit fee which may be mailed or
delivered to the address provided to you by the court reporter. Upon receipt of the deposit, the court reporter will
process the order.

Delivery Time. Delivery time is computed from the date of receipt of the deposit fee or, for transcripts ordered by
the federal government, from the date of receipt of electronic notification.

Completion of Order. The court reporter will notify you when the transcript is completed.

Balance Due. If the deposit fee was insufficient to cover all charges, the court reporter will notify you of the balance
due, which must be paid prior to receiving the completed order.

                                                  SPECIFIC INSTRUCTIONS

All Sections (1 – 4) must be completed in full.

Section 3. Service Category Requested.

Ordinary. A transcript to be delivered within thirty (30) calendar days after receipt of an order.

14‐Day. A transcript to be delivered within fourteen (14) calendar days after receipt of an order.

Expedited. A transcript to be delivered within seven (7) calendar days after receipt of an order.

3‐Day. A transcript to be delivered within three (3) calendar days after receipt of an order.

Daily. A transcript to be delivered on the calendar day following receipt of the order (regardless of whether that
calendar day is a weekend or holiday), prior to the normal opening hour of the clerk’s office.

Hourly. A transcript of proceedings to be delivered within two (2) hours from receipt of the order.

RealTime. A draft, unedited transcript produced by a certified realtime reporter as a byproduct of realtime to be
delivered electronically during proceedings or immediately following receipt of the order. A realtime “feed” is the
electronic data flow from the court reporter to the computer of each person or party ordering and receiving the
realtime transcription in the courtroom. **Requires prearrangement for services.




      Case 1:19-cr-00016-JPJ-PMS Document 161 Filed 09/24/19 Page 2 of 2 Pageid#: 1359
